DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species:
Species 1: Figs. 1A-1C, 1E-1G.
Species 2: Figs. 1A-1B, 1D-1G.
Species 3: Figs. 2A-2D.
Species 4: Figs. 3A-3C. 
Species 5: Figs. 4A-4D.
Species 6: Figs. 5A-5E.
The species are independent or distinct because Species 1 through Species 6 contain mutually exclusive characteristics of each species. For example, Species 1 comprises the structure of a channel 44, a pocket 46, and a plurality of sidewalls 48 while Species 4 comprises a male luer, wherein the male luer is a slip male luer or a threaded male luer and wherein a tip 54 of the male luer comprises a generally planar surface 56 that extends across the tip such that a shape of the flashback pathway is generally semi-circular. Further analogous explanations can be made when describing the mutually exclusive characteristics of the other Species. In addition, these species are not obvious variants of each other based on the current record.
Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
	For example the Examiner’s search for Species 1 would require searching for a flashback pathway comprising a channel, a pocket, and a plurality of sidewalls while searching for Species 4 would require searching for a male luer wherein the male luer is a slip male luer or a threaded male luer and wherein a tip of the male luer comprises a generally planar surface that extends across the tip such that a shape of the flashback pathway is generally semi-circular. As Species 1 does not require searching for a flashback pathway that is generally semi-circular, the species would require different fields of search. Analogous differences in search strategies and search queries would be required for the other Species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Whitney Blair on 1/21/2021 a provisional election was made without traverse to prosecute the invention of Species 1, pertaining to claims 1-5 and 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-8, 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to because of the following:
The Examiner believes reference numeral 62 in Fig. 4B is incorrect. Reference numeral 62 refers to “a needle assembly” according to [0067] of the instant specification. However, in Fig. 4B it appears the arrow is referring to “a catheter system 60” (further support for this can be found in [0037] which states “Figure 4A is an upper perspective view of another catheter system…”. Therefore, the Examiner asks for the Applicant to review Fig. 4B reference numeral 62 and determine the appropriate reference numeral.
Fig. 4B contains two reference numeral 60s. See Examiner annotated Fig. 4B below.

    PNG
    media_image1.png
    338
    788
    media_image1.png
    Greyscale
 
Fig. 5E includes reference numeral 22. However, “the needle hub 22” is not shown within Fig. 5E. Therefore, it is unclear what this reference numeral is annotating (See Examiner annotated Fig. 5E below.

    PNG
    media_image2.png
    537
    595
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
58 as stated within [0067] of the instant specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities: 
[0053], lines 6-7 recites “the distal end 24 of the needle hub 22 may be coupled to the proximal end 26 of the catheter adapter 12” (bolded for emphasis).  The Examiner believes that the correct reference numeral for “the proximal end of the catheter adapter” is 16 not 26. Therefore, the Examiner suggests amending this specification paragraph to “the distal end 24 of the needle hub 22 may be coupled to the proximal end 16  of the catheter adapter 12”.
[0067], line 6 recites “the inner barrel 6 4” (bolded for emphasis). The Examiner believes there is a typographical error within this line. The Examiner suggests removing the space between the numbers “6” and “4”.
[0076], line 4 recites “the proximal end 26 of the needle 28” (bolded for emphasis). This line has the incorrect reference numeral for the proximal end of the needle. The Examiner suggests amending this line to recite “the proximal end 32  of the needle 28”.
[0076], line 6 “the proximal end 26 of the needle 28” (bolded for emphasis). This line has the incorrect reference numeral for the proximal end of the needle. The Examiner suggests amending this line to recite “the proximal end 32  of the needle 28”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the distal end of the flow control plug" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the distal end of the flow control plug” will be interpreted as “a [[the]] distal end of the flow control plug”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkholz et al. (US 2017/0120017; Burkholz).
With regards to claim 1, Burkholz discloses (Figs. 2 and 9-14) a catheter system (200), comprising: 
a catheter adapter (201), comprising a distal end (See Examiner annotated Fig. 2 below, hereinafter referred to as Fig. A), a proximal end (See Fig. A below), and a lumen (See [0035] “a lumen of catheter adapter 201”) extending through the distal end and the proximal end; 

    PNG
    media_image3.png
    485
    576
    media_image3.png
    Greyscale

a catheter (201a) extending distally from the distal end of the catheter adapter (See [0035] “a catheter adapter 201 from which a catheter 201a extends distally”); 
a needle hub (202), comprising a distal end (See left-hand side of 202 in Fig. 9C) and a proximal end (See right-hand side of 202 in Fig. 9C), wherein the distal end of the needle hub is coupled to the proximal end of the catheter adapter (See Fig. 2 which shows the distal end of the needle hub being coupled to the proximal end of the catheter adapter), wherein the needle hub is transparent (See [0053] “Since this channel is formed along the top of flash chamber 210, which will be oriented towards the clinician during insertion, the clinician will be able to visualize the rate of blood flow” and see [0059] “path-defining structure 900 can be configured to cause blood to flow along a visualization channel formed at the top of flash ; 
a needle (202a), comprising a distal end (See at 202a in Fig. 2) and a proximal end (See at 202c in Fig. 9C), wherein the needle is secured within the needle hub (See [0041] “a needle retaining portion 202c through which needle 202a extends”); 
a flow control plug (900) coupled to the proximal end of the needle hub (See Fig. 9C and see [0060] “The inner surface of chamber 210b can be configured to accommodate alignment ribs 904 in such a manner that path-defining structure 900 will be oriented with visualization channel 903 facing upwards…Alternatively, chamber 210b could be configured to form a frictional fit with path-defining structure 900 which would prevent its rotation once inserted into the chamber.”); and 
a flashback pathway (See arrows in Fig. 9C) disposed between an outer surface of the flow control plug and an inner surface of the needle hub (See Fig. 9C and the arrows being between the outer surface of the flow control plug 900 and an inner surface of the needle hub 202).
With regards to claim 2, Burkholz discloses the claimed invention of claim 1, and Burkholz further discloses (Figs. 2 and 9-14) that the outer surface of the flow control plug (900) comprises a channel (903), wherein the flashback pathway (See arrows in Fig. 9C) extends through the channel between the channel and the inner surface of the needle hub (See Fig. 9C and the arrows being between the outer surface of the flow control plug 900 and an inner surface of the needle hub 202).
With regards to claim 3, Burkholz discloses the claimed invention of claim 2, and Burkholz further discloses (Figs. 2 and 9-14) that the outer surface of the flow control plug further comprises a pocket (901) proximate the channel (903), wherein the proximal end (See at 202c in Fig. 9C) of the needle (202a) is disposed within the pocket (See Fig. 9C and [0063] “opening 901 is shown as having an inner dimension that corresponds closely with the outer dimension of needle retaining portion 202c such that a press-fit is formed.”), wherein the pocket is deeper than the channel (See Fig. 9C which shows the pocket 901 being deeper than the channel 903).
With regards to claim 4, Burkholz discloses the claimed invention of claim 2, and Burkholz further discloses (Figs. 2 and 9-14) that the channel (903) is formed by a plurality of side walls (See the side walls of the alignment ribs 904 in Fig. 9B) that extend from a bottom of the channel to the inner surface of the needle hub (202) and contact the inner surface of the needle hub (See Fig. 9B and [0065] “The inner surface of chamber 210b can be configured to accommodate alignment ribs 904 in such a manner that path-defining structure 900 will be oriented with visualization channel 903 facing upwards. For example, chamber 210b could include lengthwise grooves or tabs which interface with alignment ribs 904 to require insertion of path-defining structure 900 in the correct orientation and to prevent rotation.”).
With regards to claim 5, Burkholz discloses the claimed invention of claim 2, and Burkholz further discloses that (Figs. 2 and 9-14) the catheter system further comprises a vent (902) disposed proximate the channel (903) and at an interface (See Fig. 9C) between the proximal end (See right-hand side of 202 in Fig. 9C) of the needle hub (202) and the flow control plug (900) (See Fig. 9B and 9C).
With regards to claim 9, Burkholz discloses the claimed invention of claim 1, and Burkholz further discloses (Figs. 2 and 9-14) that the distal end (900a1) of the flow control plug (900) comprises a male luer (See Figs. 9B and 9C), wherein the male luer is a slip male luer (See Fig. 9C which shows the distal end 900a1 of the flow control plug 900 being a slip male luer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burkholz et al. (US 2017/0120011) see Figs. 22A-25C which shows catheter systems with further flow control plugs.
Burkholz et al. (US 2018/0318557) see Fig. 4A-4C and 7A-10F which shows catheter systems with further flow control plugs.
Karthikeyan et al. (US 2019/0247642) see Figs. 3A-8D which shows catheter systems with further flow control plugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783